Citation Nr: 0101278	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected residuals of a shell fragment 
wound of the left flank with a compound comminuted fracture 
of the ilium, evaluated as 20 percent disabling from July 1, 
1971.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from September 1950 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1994 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the January 1994 action, the RO 
determined that clear and unmistakable error existed in a 
July 1972 decision which had failed to grant service 
connection and assign a 20 percent rating for Muscle Group 
XVII injury, separate from its award of service connection 
for a shell fragment wound of the stomach.  

In February 1998, the Board denied service connection for a 
left ankle disability and remanded two rating claims to the 
RO, including the left flank issue.  In July 1998, the RO 
granted an increased (50 percent) rating for a colon 
disability.  In September 1999, the Board denied the claim 
for a rating in excess of 50 percent for the colon disability 
and remanded the left flank claim for further action by the 
RO.  Accordingly, the only issue remaining on appeal is as 
listed on the first page of this decision - entitlement to a 
higher evaluation for a left flank shell fragment wound.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

The Board also notes that controlling laws and regulations 
provide that when pertinent evidence is submitted in a timely 
fashion to the Board, such evidence must be referred to the 
RO for review and preparation of a supplemental statement of 
the case unless the claimant or appointed representative 
waives such consideration.  38 C.F.R. § 20.1304 (2000).  In 
November 2000, the Board received from the veteran additional 
VA treatment records, dated from January 2000 to August 2000.  
These records include examinations of the veteran which 
appear to report, at least in part, the adverse 
symptomatology caused by his service-connected left flank 
shell fragment wound.  See VA treatment records dated in 
January 2000 and August 2000.  Therefore, the Board finds 
that the records are pertinent to the issue on appeal.  
However, because the veteran did not file a waiver of RO 
review, a remand is required.  Id.

Lastly, the Board notes that governing regulations provide 
that VA's duty to assist includes conducting a thorough 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§ 3.326 (2000).  Therefore, because the record shows that the 
veteran last underwent VA orthopedic and neurological 
evaluations in 1992, before the change in the law (see 62 
Fed. Reg. No. 30235- 30240 (Jun. 3, 1997) (effective July 3, 
1997)), VA's duty to assist extends to scheduling the veteran 
for VA examinations that take into account the records of 
prior medical treatment and includes clinical findings 
sufficient to rate his service-connected disability in 
accordance with the applicable criteria, both old and new.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records on file 
with the Greenville VA medical center 
(VAMC) and the Dorn VAMC. 

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
evaluations to determine the extent of 
his service-connected residuals of a 
shell fragment wound of the left flank 
with a compound comminuted fracture of 
the ilium.  The examiners should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to service-connected disability and, to 
the extent feasible, provide an opinion 
as to the combined effect of all 
manifestations of service-connected 
disability (as opposed to his non-service 
connected vertebrobasilar transient 
ischemic attacks first seen in 1996).  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.50, 4.51, 
4.54, 4.55, 4.56, 4.72, 4.73, Diagnostic 
Code 5317 (1996); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5317 (2000).  
Specifically, the examiners should 
provide a consensus opinion as to whether 
the veteran's shell fragment wound of the 
left flank with a compound comminuted 
fracture of the ilium results in 
"moderate," "moderate severe," or 
"severe" disability.  Id.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should then 
review the claim under the old and new 
rating criteria.  Consideration should 
be given to whether any staged rating(s) 
should be assigned.  Fenderson v. 
West, Vet. App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued which includes, among other 
things, a discussion of all evidence of 
record received since the July 2000 
SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


